Citation Nr: 1118095	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-43-351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement of the appellant to recognition as the Veteran's surviving spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran, who died in July 1980, served on active duty from January 1953 to December 1956 and from March 1957 to May 1973.  The appellant in this matter was married to the Veteran from January 1955 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decisional letter, dated in April 2009, in which the RO advised the appellant of the denial of her claim for dependency and indemnity compensation (DIC), death compensation, death pension, and accrued benefits on the basis, among other things that she could not be recognized as the Veteran's surviving spouse.  

The appellate issue was framed by the RO as entitlement to DIC and other benefits, based on a claim to reopen and was denied on the basis of the absence of new and material evidence with which to reopen and, also, as a result of a lack of eligibility on the part of the appellant as a proper claimant.  Review of the file, however, mandates that Board recharacterize the issue as simply whether the appellant may be recognized as the Veteran's surviving spouse so that eligibility for these VA benefits may be considered.  Despite the RO's phrasing, this is essentially the issue that the RO developed, and a threshold matter to the other claim(s).  As such, the Board has recharacterized the issue as indicated on the title page.

In her substantive appeal, received by the RO in November 2009, the appellant requested a hearing before the Board in Washington, DC.  The hearing was scheduled for July 2010, and the appellant was notified in writing in advance of the date, time, and location of her requested hearing.  She did not appear for that hearing and has offered no cause for her failure to appear.  No other request for a hearing remains pending.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in January 1955.

2.  The Veteran and the appellant were divorced by a final decree of a state court in Texas in October 1977.  

3.  The appellant and the Veteran did not subsequently remarry each other or form what could reasonably be considered a common-law marriage after their divorce.  

4.  The Veteran died in July 1980.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes are not met.  38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  Id. at 132.  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.

Status as Surviving Spouse of the Veteran

The appellant in this case seeks recognition as the Veteran's surviving spouse in order to obtain DIC, as well as death compensation, pension, and any accrued benefits.  The essential facts in this case are not in dispute.  The appellant and the Veteran were married in January 1955 and a copy of a final decree of divorce issued by a state court in Texas shows that they divorced in October 1977, prior to the Veteran's death in July 1980.  

The appellant argues that she is entitled to various VA benefits on the basis of her 22-year marriage to the Veteran, despite her divorce from him and her marriage to another individual following his death.  She neither alleges, nor does the record show, that she remarried the Veteran or cohabitated with him following their October 1977 divorce.  The appellant points out that, despite her remarriage in November 1990, her second husband died in April 1994, and she has not since further remarried.  

The appellant essentially presents arguments couched in equity that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits.  The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described below, the status sought as the Veteran's surviving spouse is simply and clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2010); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

VA death pension benefits may be paid to a surviving spouse who was married to the Veteran: (1) One year or more prior to the Veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of World War II Veterans, prior to January 1, 1957 (or May 8, 1985, in the case of Vietnam era Veterans).  38 U.S.C.A. § 1541 (West 2002 & Supp. 2010); 38 C.F.R. § 3.54(a) (2010).

VA death compensation may be paid to a surviving spouse, who, with respect to date of marriage could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the Veteran: (1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102 (West 2002 & Supp. 2010); 38 C.F.R. § 3.54(b) (2010).  

VA DIC benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. § 1304 (West 2002 & Supp. 2010); 38 C.F.R. § 3.54(c) (2010).

VA accrued benefits are payable to a surviving spouse whose marriage meets the requirements of 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  Where the marriage meets the requirements of 38 C.F.R. § 3.1(j), date of marriage and continuous cohabitation are not factors.  38 C.F.R. § 3.1000(d)(1) (2010).  Upon the death of a Veteran, the Veteran's lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for DIC, death compensation and pension benefits, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A surviving spouse may qualify for pension, compensation, or DIC under the appropriate circumstances.  See 38 C.F.R. § 3.54 (2010).

There is no question that the Veteran and the appellant were not married to each other at the time of his death in July 1980, as they had been lawfully divorced by a decree of a state court in Texas approximately three years earlier.  There is no allegation or suggestion in the evidence of record that the appellant remarried the Veteran following their October 1977 divorce or cohabitated and held themselves out as man and wife during that time.  The appellant has not challenged the validity of the divorce decree and there is no indication that the divorce was secured through fraud or collusion.  On the basis of the foregoing, the Board cannot find that the appellant was the legal spouse of the Veteran at the time of his death and she therefore lacks basic eligibility for VA benefits on the basis of her claimed status as the Veteran's surviving spouse.  

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant.  To qualify for benefits as a surviving spouse, the claimant must have been the Veteran's spouse on the date of his death.  The law does not provide any relevant exception to that requirement.   Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


